Clinton, J.
Where the sheriff is sued for damages for seizing and disposing of property belonging to a third person, under a ji. fa. issued in a suit wherein a person living in another parish was plaintiff, such plaintiff may be cited at the domicile of the sheriff in a suit to recover damages from the latter on account of his official conduct; the plaintiff in execution is bound by personal warranty to hold the sheriff harmless for acts done under his instructions.
2. Where a merchant furnishes a laborer, working on shares, supplies to enable said laborer to live and work the crop, he has a lien and privilege on the crop, at least, to the extent of the laborer's share therein ; but in a suit to enforce said lieu, the employer or planter should be made a party.
3. Where the acts of the sheriff were not strictly regular, nor warranted by the writ, yet if no injury resulted to plaintiff, no damages will be awarded.